        Case 3:19-cv-04238-MMC Document 338 Filed 11/20/20 Page 1 of 5



1    Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
2    BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
3    San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
4    Facsimile: +1 415 576 3099

5    Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
6    BAKER & McKENZIE LLP
     600 Hansen Way
7    Palo Alto, CA 94304
     Telephone: +1 650 856 2400
8    Facsimile: +1 650 856 9299

9    Attorneys for Defendants,
     VADE SECURE, INCORPORATED and
10   VADE SECURE SASU
11
                                UNITED STATES DISTRICT COURT
12
                NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
13
     PROOFPOINT, INC.; CLOUDMARK                  Case No. 3:19-cv-04238-MMC-RMI
14
     LLC,
                                                  Date Action Filed: July 23, 2019
15
                         Plaintiffs,              CERTIFICATION OF BART RANKIN
16         v.                                     PURSUANT TO COURT ORDER (ECF
                                                  NO. 334)
17   VADE SECURE, INCORPORATED;
18   VADE SECURE SASU; OLIVIER
     LEMARIÉ,
19
                         Defendants.
20

21

22

23

24

25

26

27

28

                                                                  Case No. 3:19-cv-04238-MMC-RMI
                                                                 DECLARATION OF BART RANKIN
          Case 3:19-cv-04238-MMC Document 338 Filed 11/20/20 Page 2 of 5



1           I, Bart Rankin, declare:

2           1.      I am counsel with the law firm Baker & McKenzie LLP, and I am one of the attorneys

3    of record representing Defendants, Vade Secure, Incorporated and Vade Secure SASU (collectively

4    “Vade”), in this matter.

5           2.      I have personal knowledge of the matters set forth herein.

6           3.      I am aware that on November 11, 2020, the Court entered an order requiring that

7    “Vade’s CEO and its counsel in this court have certified to the court in writing that all materials that

8    are responsive to RFP Nos. 1, 2, and 7-10, have been made available for inspection by Plaintiffs.”

9    (Order 9-10, ECF No. 334.)

10          4.      Plaintiffs RFP Nos. 1 and 2 read as follows:

11          REQUEST FOR PRODUCTION NO. 1: Complete copies of the SOURCE CODE,

12          including associated comments and revision histories (e.g., Git Commits) sufficient to

13          show individual authors/contributors, that VADE has used or is using in connection

14          with the development or sale of any and all versions or releases of VADE O365.

15          REQUEST FOR PRODUCTION NO. 2: Complete copies of the SOURCE CODE,

16          including associated comments and revision histories (e.g., Git Commits) sufficient to

17          show individual authors/contributors, that VADE has used or is using in connection

18          with the development or sale of any and all versions or releases of VADE MTA.

19          5.      In response to Plaintiffs’ Requests for Production Nos. 1 and 2, before the Court’s order

20   was entered, Vade produced for inspection the source code files reflected in Appendix A to the

21   Certification of Georges Lotigier filed contemporaneously herewith. Since the Court’s order was

22   entered on November 11, 2020, Vade has further supplemented its source code production with the

23   files reflected in Appendix B to the Lotigier Certification filed contemporaneously herewith. The

24   source code now produced for inspection, as reflected in Appendices A and B, constitutes complete

25   copies of the source code, including associated comments and revision histories sufficient to show

26   individual authors/contributors, that Vade has used or is using in connection with the development or

27   sale of any and all versions or releases of its Vade Secure for Office 365 and MTA products, as well

28   as any other products or features developed by Vade.
                                                        1
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                                                                                 DECLARATION OF BART RANKIN
         Case 3:19-cv-04238-MMC Document 338 Filed 11/20/20 Page 3 of 5



1          6.     Plaintiffs’ Request for Production Nos. 7-10 read as follows:

2          REQUEST FOR PRODUCTION NO. 7: DOCUMENTS and COMMUNICATIONS

3          sufficient to show Olivier Lemarié’s contribution, involvement, or participation in the

4          creation, development, testing, or “debugging” of any VSI or VSS patent, invention, or

5          product related to email, MTAs, spear phishing, or cyber security; INCLUDING any

6          invention disclosure, SOURCE CODE, or technical architecture DOCUMENTS relating

7          thereto.

8          REQUEST FOR PRODUCTION NO. 8: DOCUMENTS and COMMUNICATIONS

9          sufficient to show Guillaume Séjourné’s contribution, involvement, or participation in the

10         creation, development, testing, or “debugging” of any VSI or VSS patent, invention, or

11         product related to email, MTAs, spear phishing, or cyber security; INCLUDING any

12         invention disclosure, SOURCE CODE, or technical architecture DOCUMENTS relating

13         thereto.

14         REQUEST FOR PRODUCTION NO. 9: DOCUMENTS and COMMUNICATIONS

15         sufficient to show Alexandre Boussinet’s contribution, involvement, or participation in the

16         creation, development, testing, or “debugging” of any VSI or VSS patent, invention, or

17         product related to email, MTAs, spear phishing, or cyber security; INCLUDING any

18         invention disclosure, SOURCE CODE, or technical architecture DOCUMENTS relating

19         thereto.

20         REQUEST FOR PRODUCTION NO. 10: DOCUMENTS and COMMUNICATIONS,

21         within the custody, control, or possession of VSI or VSS, sufficient to show Xavier

22         Delannoy’s contribution, involvement, or participation in the creation, development, testing,

23         or “debugging” of any VSI or VSS patent, invention, or product related to email, MTAs,

24         spear phishing, or cyber security; INCLUDING any invention disclosure, SOURCE CODE,

25         or technical architecture DOCUMENTS relating thereto.

26         7.     I understand that Requests for Production Nos. 7-10 relate to the following former

27   Cloudmark employees: Olivier Lemarié, Guillaume Séjourné, Xavier Delannoy, and Alexandre

28   Boussinet (“LSDB”). In response to these requests, to the extent that LSDB contributed in any
                                                     2
                                                                                 Case No. 3:19-cv-04238-MMC
                                                                            DECLARATION OF BART RANKIN
          Case 3:19-cv-04238-MMC Document 338 Filed 11/20/20 Page 4 of 5



1    manner to any line of source code, Vade has produced the entire source code files, including the

2    historical versions and revision histories of those files for inspection. Those files are included within

3    those listed in Appendices A and B.

4           8.      Vade has also produced at least the following documents and communications:

5                       a. Vade, using the search terms provided by Plaintiffs, produced, at least, 30,690

6                           Vade e-mails that listed Olivier Lemarié, Guillaume Séjourné, Xavier

7                           Delannoy, or Alexandre Boussinet as a custodian. A listing of the Bates

8                           numbers corresponding to examples of those produced e-mails are listed in

9                           Appendix C to the Lotigier Certification filed contemporaneously herewith.

10                      b. A Jira ticket is intended to reflect a task and issue (typically related to coding)

11                          assigned to employee(s) and the employee(s)’ activities and comments in

12                          handling the task or issue. Vade has produced over 3,700 Jira documents,

13                          including each Jira ticket that reflects the work done by LSDB in relation to

14                          Vade’s source code. The Bates numbers corresponding to examples of those

15                          produced Jira tickets are listed in Appendix D to the Lotigier Certification

16                          filed contemporaneously herewith.

17                      c. To the extent they exist in Vade’s documents, Vade has also produced any

18                          invention disclosures for inventions involving Olivier Lemarié. Vade is not

19                          aware of any invention disclosure involving any other LSDB employee. Also,

20                          to the extent they exist in Vade’s documents, Vade has produced technical

21                          architectural documents for each product or feature that any LSDB employee

22                          worked on during their employment at Vade.                 The Bates numbers

23                          corresponding to examples of the invention disclosures and technical

24                          architectural documents described are listed in Appendix E to the Lotigier

25                          Certification filed contemporaneously herewith.

26          9.      Therefore, as shown herein and in Appendices A-E, to the best of my knowledge,

27   Vade has made all materials that are responsive to Plaintiffs’ RFP Nos. 1, 2, and 7-10 available for

28   inspection by Plaintiffs.
                                                         3
                                                                                      Case No. 3:19-cv-04238-MMC
                                                                                 DECLARATION OF BART RANKIN
         Case 3:19-cv-04238-MMC Document 338 Filed 11/20/20 Page 5 of 5



1           I declare under penalty of perjury under the laws of the United States that the foregoing is

2    true and correct, and that this declaration was executed on November 20, 2020.

3

4

5

6                                                        Bart Rankin
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
                                                                                  Case No. 3:19-cv-04238-MMC
                                                                             DECLARATION OF BART RANKIN
